Exhibit 10.2




Wausau Paper Corp.

2008 Cash Incentive Compensation Plan

For

Executive Officers




Executive officers are entitled to receive incentive compensation with respect
to each fiscal year upon achievement of targeted company or personal objectives.
 Executive officers are entitled to receive incentive compensation based upon:




(1)

the level of achievement by the Company of targeted goals for earnings per
share;




(2)

for executive officers with direct segment operating responsibility, achievement
of targeted segment operating profit targets; and




(3)

the level of achievement of specified quantifiable bottom-line oriented targets,
and specific operational or strategic goals, including achievement of targeted
(a) percentage of revenue from products introduced in the previous three years;
(b) increase in operating efficiencies; (c) internal rate of return on approved
capital spending; (d) improvements for volume growth and mix; (e) levels of
working capital efficiencies; (f) volume and valuation relating to sales of
timberlands; (g) objectives for cost reduction or containment; and (h) various
objectives for organizational development, business resources, and customer
service.




The following table sets forth, as a percentage of base salary, the maximum
incentive compensation opportunity for executive officers.




 

Percentage of Base Salary

 

Earnings

 

Segment Operating

 

Individual

 

Total

 

Per Share(1)

 

Profit(2)

 

Objectives(3)

 

Maximum

        

CEO

120%

 

–

 

30%

 

150%

        

Senior Vice President, Finance

  95%

 

–

 

30%

 

125%

Executive Vice President, Administration

  95%

 

–

 

30%

 

125%

        

Senior Vice President, Specialty Products

  35%

 

60%

 

30%

 

125%

Senior Vice President, Towel & Tissue

  35%

 

60%

 

30%

 

125%




(1) For purposes of this plan, “earnings per share” means earnings per share as
reported in the Company’s audited financial statements, excluding the impact of
stock incentive expenses or credits, decreased by amounts representing base
gains from timberland sales, and adjusted for other extraordinary items (which
may include, for example, facility closure charges, nonrecurring state tax
benefits, or other similar items) as determined in the discretion of the
Compensation Committee.  Incentive bonuses will be 0% of base salary if earnings
are at the bottom of the targeted range of earnings per share and will increase
on a pro rata basis to the officer’s maximum of percentage of base salary at the
top of the targeted range.  




(2) Incentive bonuses will be 0% of base salary if operating profits are at the
bottom of the targeted range for the officer’s respective operating segment’s
targeted operating profit and will increase on a pro rata basis to the officer’s
maximum percentage of 60% of base salary at the top of the targeted range.




(3) Individual performance objectives established at the beginning of the year
by the Compensation Committee for the CEO and by the CEO for other executive
officers.  



